Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/19/2021.

As filed, claims 1-4, 10-12, 16, 22, 24, 26-28, 37, 38, 41, 43-45, 62, 78, and 79 are pending, wherein claims 78 and 79 are new; claim 61 is withdrawn; and claims 5-9, 13-15, 17-21, 23, 25, 29-36, 39, 40, 42, 46-60, and 63-77 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/19/2021, with respect to claims 1-4, 10-12, 16, 22, 24, 26-28, 37, 38, 41, 43-45, and 62, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 16 and 22 is withdrawn per amendments.

The claim objection of claim 2 is withdrawn per amendments. 



Election/Restrictions
Claims 1-4, 10-12, 16, 22, 24, 26-28, 37, 38, 41, 43-45, 62, 78, and 79 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 61, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 61, the claim recites the phrase, “providing the composition of claim 45”, and it is unclear to the Examiner what active step applicant is intending to encompass the word, “providing”.  Accordingly, the metes and bounds of this claim are unclear, which rendered this claim indefinite.

Allowable Subject Matter
Claims 1-4, 10-12, 16, 22, 24, 26-28, 37, 38, 41, 43-45, 62, 78, and 79 are allowed.

Conclusion
Claim 61 is rejected.
Claims 1-4, 10-12, 16, 22, 24, 26-28, 37, 38, 41, 43-45, 62, 78, and 79 are allowed.
Claims 5-9, 13-15, 17-21, 23, 25, 29-36, 39, 40, 42, 46-60, and 63-77 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626